Citation Nr: 1524020	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-35 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hip disorder.

2.  Entitlement to service connection for bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, and Appellant's Spouse


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, additional evidence was received, along with a waiver of RO consideration.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is required in order to obtain an addendum VA medical opinion.  The Veteran was afforded a VA examination in August 2010; however, the examiner failed to address whether the Veteran's diagnosed bilateral hip and knee strains were related to service.  Because the VA examiner's opinion does not address the dispositive question before the Board, remand for an addendum VA medical opinion is necessary to assist in determining the etiology of the Veteran's bilateral hip and knee conditions.



Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that causation of the Veteran's bilateral hip and knee disorders are as likely as not related to service.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's private orthopedic treatment and more recent diagnoses of pistol-grip deformities with minimal arthrosis in the hips, and mild medial joint narrowing with sclerosis in the knees.

The Board finds the Veteran's account of his job duties as a weapons mechanic in service to be credible.  Therefore, the examiner is to presume that the Veteran's job duties in service included bending, stooping, squatting, and working on his knees on concrete without any padding.  

The examiner should also discuss the Veteran's post-service employment of approximately 30 years as a mechanic for ground support equipment. 
 
All opinions should be accompanied by a rationale consistent with the evidence of record.

2.  Readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




